Title: To George Washington from Benjamin Franklin, 5 March 1780
From: Franklin, Benjamin
To: Washington, George


          
            Sir,
            Passy [France] March 5, 1780
          
          I received but lately the Letter your Excellen[c]y did me the honour of writing to me in Recommendation of the Marquis de la Fayette. His Modesty detain’d it long in his own Hands. We became acquainted however, from the time of his Arrival at

Paris, and his Zeal for the Honour of our Country, his Activity in our Affairs here, and his firm Attachment to our Cause, and to you, impress’d me with the same Regard & Esteem for him that your Excellency’s Letter would have done, had it been immediately delivered to me.
          Should Peace arrive after another Campaign or two, and afford us a little Leisure, I should be happy to see your Excellency in Europe, and to accompany you, if my Age & Strength would permit, in visiting some of its ancient and most famous Kingdoms. You would on this Side the Sea, enjoy the great Reputation you have acquir’d, pure and free from those little Shades that the Jealousy and Envy of a Man’s Countrymen & Cotemporaries are ever endeavouring to cast over living Merit. Here you would know, and enjoy, what Posterity will say of Washington. For a 1000 Leagues have nearly the same Effect with 1000 Years. The feeble Voice of those groveling Passions cannot extend so far either in Time or Distance. At present I enjoy that Pleasure for you: as I frequently hear the old Generals of this martial Country, (who study the Maps of America, and mark upon them all your Operations) speak with sincere Approbation & great Applause of your Conduct, and join in giving you the Character of one of the greatest Captains of the Age.
          I must soon quit the Scene, but you may live to see our Country flourish, as it will amazingly and rapidly after the War is over. Like a Field of young Indian Corn, which long Fair weather & Sunshine had enfeebled and discolour’d, and which in that weak State, by a Thunder Gust of violent Wind, Hail & Rain seem’d to be threatend with absolute Destruction; yet the Storm being past, it recovers fresh Verdure, shoots up with double Vigour, and delights the Eye not of its Owner only, but of every observing Traveller.
          The best Wishes that can be form’d for your Health Honour and Happiness, ever attend you, from Your Excellency’s most obedient and most humble Servant
          
            B.F.
          
        